Title: From John Adams to Benjamin Rush, 15 July 1789
From: Adams, John
To: Rush, Benjamin



Dear Sir
New York July 15 1789

I have read Dr Rush, de moribus Germanorum, with pleasure. As I am a great lover of paradoxes, when defended with ingenuity, I have read also the Phillippic against Latin and Greek, with some amusement: but my reverence for those Languages, and the inestimable treasures hoarded up in them is not abated. Jean Jaques Rousseau’s phillippic against the arts and sciences amused informed and charmed me—but I have loved and admired arts and sciences the better from that time to this—What an ingrate was he to employ arts and sciences to abuse them? And are you much better, to use the knowledge and skill you derived from Latin and Greek to slander those divine Languages
Yours at Supra
J A